                about:blank




1 of 24   4/6/2020, 4:58 PM
                about:blank




2 of 24   4/6/2020, 4:58 PM
                about:blank




3 of 24   4/6/2020, 4:58 PM
                about:blank




4 of 24   4/6/2020, 4:58 PM
                about:blank




5 of 24   4/6/2020, 4:58 PM
                about:blank




6 of 24   4/6/2020, 4:58 PM
                about:blank




7 of 24   4/6/2020, 4:58 PM
                about:blank




8 of 24   4/6/2020, 4:58 PM
                about:blank




9 of 24   4/6/2020, 4:58 PM
                 about:blank




10 of 24   4/6/2020, 4:58 PM
                 about:blank




11 of 24   4/6/2020, 4:58 PM
                 about:blank




12 of 24   4/6/2020, 4:58 PM
                 about:blank




13 of 24   4/6/2020, 4:58 PM
                 about:blank




14 of 24   4/6/2020, 4:58 PM
                 about:blank




15 of 24   4/6/2020, 4:58 PM
                 about:blank




16 of 24   4/6/2020, 4:58 PM
                 about:blank




17 of 24   4/6/2020, 4:58 PM
                 about:blank




18 of 24   4/6/2020, 4:58 PM
                 about:blank




19 of 24   4/6/2020, 4:58 PM
                 about:blank




20 of 24   4/6/2020, 4:58 PM
                 about:blank




21 of 24   4/6/2020, 4:58 PM
                 about:blank




22 of 24   4/6/2020, 4:58 PM
                 about:blank




23 of 24   4/6/2020, 4:58 PM
                 about:blank




24 of 24   4/6/2020, 4:58 PM
